          Case 1:17-cv-00260-RBW Document 72 Filed 08/14/19 Page 1 of 2

                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MIKO PELED, ET AL.                   )
                                     )
            Plaintiffs,              )   Case No. 17-cv-00260-RBW
                                     )
      v.                             )
                                     )
BENJAMIN NETANYAHU, ET AL.,          )
                                     )
            Defendants.              )
____________________________________)
                 MOTION TO WITHDRAW APPEARANCE AS COUNSEL

        Undersigned counsel respectfully moves under LCvR 83.6(c) to withdraw his previously-

filed limited appearance as counsel for Plaintiffs in this case.

        Good cause exists for granting this motion. At the request of Plaintiffs’ pre-existing counsel,

Martin McMahon, undersigned counsel entered his limited appearance in this case. The limited

appearance appeared necessary because this Court was evaluating a temporary suspension from legal

practice imposed against Mr. McMahon. Mr. McMahon’s temporary suspension has expired; he

remains lead counsel in this matter. In addition, attorney Michael James Barfield recently entered his

appearance (not on a limited basis) as co-counsel with Mr. McMahon for Plaintiffs as of June 21,

2018. See Dkt. 68.

        Although no trial date has been set in this matter, undersigned counsel is nevertheless

proceeding by motion, rather than by filing a notice of withdrawal of appearance, because obtaining

the written consent of all foreign plaintiffs, as required by LCvR 83.6(b), is time consuming and

impracticable. Mr. McMahon has indicated that his clients do not oppose this motion.
         Case 1:17-cv-00260-RBW Document 72 Filed 08/14/19 Page 2 of 2

       Because the reason for Mr. Cowden’s prior entry of his limited appearance no longer exists,

movant respectfully requests this motion be granted.

       Dated: August 14, 2019                          Respectfully submitted,


                                                       /s/ William R. Cowden
                                                       William R. Cowden (DC Bar #426301)
                                                       WILLIAM COWDEN LLC
                                                       1750 K Street, N.W., Ste 900
                                                       Washington, DC 20006
                                                       202-862-4360 (main)
                                                       202-808-3140 (direct)
                                                       888-899-6053 (fax)
                                                       wcowden@cowdenllc.com

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 14, 2019, a copy of this Motion to Withdraw
Appearance as Counsel was electronically filed with the Clerk of the Court for the United States
District Court for the District of Columbia using the Court’s CM/ECF system. The CM/ECF
system sent a “Notice of Electronic Filing” to all counsel of record in this matter.

                                                       /s/ William R. Cowden
                                                       William R. Cowden




                                                 2
